



EXHIBIT 10.2


May 14, 2019
Werner Enterprises, Inc.
Interstate 80 & Highway 50
P. O. Box 45308
Omaha, Nebraska 68145
Attention:    Mr. John Steele, Executive Vice President,
Treasurer, and Chief Financial Officer
Dear Mr. Steele:
Pursuant to our recent discussions, BMO Harris Bank N.A. (the “Bank”), is
pleased to offer a committed credit facility to Werner Enterprises, Inc. (the
“Borrower”). The terms of the facility set forth in this letter agreement (as
the same may be amended, modified, or restated from time to time in accordance
with the terms hereof, the “Facility Letter”) are:
1.    Amount and Type of Credit. The facility will be available in the form of
loans (“Loans”) and standby and commercial letters of credit (“Letters of
Credit”). The aggregate amount of Letters of Credit outstanding shall not at any
time exceed $50,000,000. The aggregate amount of Loans and Letters of Credit
outstanding shall not exceed $200,000,000 at any time (such amount being
referred to herein as the “Maximum Facility Amount” and Bank’s commitment to
extend credit to Borrower (whether in Loans or Letters of Credit) up to such
amount being referred to herein as the Bank’s “Commitment”).
Borrower may request that Bank increase the Maximum Facility Amount provided
that (i) any such request for an increase shall be in a minimum amount of
$25,000,000, (ii) the Borrower may make a maximum of two (2) such requests, and
(iii) after giving effect thereto, the Maximum Facility Amount after giving
effect to any such increase request does not exceed $250,000,000 in the
aggregate. Nothing contained in this section shall constitute, or otherwise be
deemed to be, a commitment on the part of Bank to increase the Maximum Facility
Amount or its commitment hereunder at any time and Borrower acknowledges that
Bank may decline the request for any reason, or no reason whatsoever,
notwithstanding the absence of a material adverse effect, Default or Event of
Default. The amendment hereto for such an increase shall be in form and
substance satisfactory to Bank. As conditions precedent to any such increase,
(i) Borrower shall deliver to Bank a certificate of Borrower and each Guarantor
(as hereinafter defined) signed by an authorized officer of Borrower or such
Guarantor (A) certifying and attaching the resolutions adopted by such entity
approving or consenting to such increase, and (B) in the case of Borrower,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained herein are true and correct, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
(2) no Default or Event of Default exists, and














--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 2


(3) Borrower is in compliance (on a pro forma basis) with the covenants
contained in Section 12(h) and 12(i) hereto, (ii) Borrower shall have delivered
to Bank a replacement Note in the amount of the Maximum Facility Amount as so
increased in the form of Exhibit A, and (iii) Borrower shall deliver to Bank
legal opinions and documents consistent with those delivered on the date hereof,
to the extent requested by Bank.
2.    Purpose. Proceeds of the Loans shall be used to finance capital
expenditures, to finance working capital and for general corporate purposes.
3.    Evidence of Indebtedness. Loans shall be evidenced by a single Replacement
Promissory Note in the form of Exhibit A hereto to be signed by Borrower (the
“Note”).
4.    Termination Date. This facility shall expire and Bank’s commitment to
extend credit hereunder shall terminate, and all Loans (both for principal and
accrued but unpaid interest) not sooner paid shall be due and payable, on
May 14, 2024 (herein, the “Termination Date”).
5.    Interest Rate Options and Borrowing Requests.
(a)    Interest Rate Options. The outstanding principal balance of the Loans
(the principal balance of the Loans bearing interest at the same rate for the
same period of time being hereinafter referred to as a “Portion”) shall bear
interest with reference to the Base Rate (the “Base Rate Portion”) or, at
Borrower’s election subject to the terms and conditions hereof, with reference
to an Adjusted LIBOR (“LIBOR Portions”). Subject to the terms and conditions
hereof, Portions may be converted from time to time from one basis to another.
All principal of the Loans that bears interest with reference to a particular
Adjusted LIBOR for a particular Interest Period shall constitute a single LIBOR
Portion; and all principal of the Loans that is not part of a LIBOR Portion
shall constitute a single Base Rate Portion. There shall not be more than six
(6) LIBOR Portions outstanding at any one time. Anything contained herein to the
contrary notwithstanding, no LIBOR Portion shall be advanced, continued, or
created by conversion during the existence of any Event of Default. Borrower
hereby promises to pay interest on each Portion at the rates and times specified
herein. The interest rate payable under this Facility Letter shall be subject,
however, to the limitation that such interest rate shall never exceed the
highest rate that Borrower may contract to pay under applicable law.
(b)    Base Rate Portion. The Base Rate Portion shall bear interest at the rate
per annum equal to the Base Rate as in effect from time to time plus the
Applicable Margin, provided that if the Base Rate Portion or any part thereof is
not paid when due (whether by lapse of time, acceleration, or otherwise), or at
the election of Bank upon notice to Borrower during the existence of any other
Event of Default, such Portion shall bear interest, whether before or after
judgment, until payment in full thereof at the rate per annum determined by
adding 2.0% to the interest rate which would otherwise be applicable thereto.
Interest on the Base Rate Portion





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 3


shall be payable monthly in arrears on the last day of each calendar month in
each year; and interest after maturity shall be due and payable upon demand.
(c)    LIBOR Portions. Each LIBOR Portion shall bear interest for each Interest
Period selected therefor at a rate per annum determined by adding the Applicable
Margin to the Adjusted LIBOR for such Interest Period, provided that if any
LIBOR Portion is not paid when due (whether by lapse of time, acceleration, or
otherwise), or at the election of Bank upon notice to Borrower during the
existence of any other Event of Default, such Portion shall bear interest,
whether before or after judgment, until payment in full thereof through the end
of the Interest Period then applicable thereto at the rate per annum determined
by adding 2.0% to the interest rate which would otherwise be applicable thereto,
and effective at the end of such Interest Period such LIBOR Portion shall
automatically be converted into and added to the Base Rate Portion and shall
thereafter bear interest at the interest rate applicable to the Base Rate
Portion after default. Interest on each LIBOR Portion shall be due and payable
on the last day of each Interest Period applicable thereto and, with respect to
any Interest Period in excess of 3 months, on the date occurring every 3 months
after the date such Interest Period began and at the end of such Interest
Period; and interest after maturity shall be due and payable upon demand.
Borrower shall notify Bank on or before 11:00 a.m. (Chicago time) on the third
Business Day preceding the end of an Interest Period applicable to a LIBOR
Portion whether such LIBOR Portion is to continue as a LIBOR Portion, in which
event Borrower shall notify Bank of the new Interest Period selected therefor;
and in the event Borrower shall fail to so notify Bank, such LIBOR Portion shall
automatically be continued with an Interest Period of one month as of and on the
last day of such Interest Period unless any Event of Default has occurred and is
then continuing in which case such LIBOR Portion shall automatically be
converted into and added to the Base Rate Portion as of and on the last day of
such Interest Period.
(d)    Minimum Amounts. Each Base Rate Portion shall be in an amount not less
than $100,000; and each LIBOR Portion shall be in an amount equal to $1,000,000
or such greater amount which is an integral multiple of $100,000.
(e)    Computation of Interest. Interest on the Base Rate Portion of the Loans
shall be computed on the basis of a year of 365 or 366 days, as the case may be,
for the actual number of days elapsed; and interest on the LIBOR Portions of the
Loans shall be computed on the basis of a year of 360 days for the actual number
of days elapsed.
(f)    Manner of Borrowing and Rate Selection. Borrower shall notify Bank by
11:00 a.m. (Chicago time) (i) on the Business Day that Borrower requests that
any Base Rate Portion of Loans be advanced and (ii) at least (3) Business Days
prior to the date upon that Borrower requests that any LIBOR Portion of Loans be
advanced or continued or that any part of the Base Rate Portion be converted
into a LIBOR Portion (each such notice to specify in each instance the amount
thereof and, in the case of any LIBOR Portions, the Interest Period selected
therefor). If any request is made to convert a LIBOR Portion into the Base Rate
Portion, such conversion shall only be made so as to become effective as of the
last day of the Interest Period





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 4


applicable thereto. All requests for an advance, continuance, and conversion of
Loans under this Facility Letter shall be in writing substantially in the form
attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to
Bank signed by an Authorized Representative of Borrower and delivered (including
delivery by telecopy or email) to Bank. The proceeds of Loans made hereunder
shall be made available at the principal office of Bank in Chicago, Illinois by
credit to the account of Borrower, and Bank may charge payments of principal and
interest against such account of Borrower. Bank is authorized to rely on Loan
requests which Bank determines, in accordance with standard banking practices,
to emanate from a properly authorized representative of Borrower, whether or not
that is in fact the case. For purposes hereof, “Authorized Representative” means
any one of John J. Steele, Executive Vice President, Treasurer, and Chief
Financial Officer; James L. Johnson, Executive Vice President, Chief Accounting
Officer, and Corporate Secretary; and David Hughes, Senior Director of Treasury,
as shown on the list of such officers provided by Borrower on or about the date
hereof or on any update of any such list provided by Borrower to Bank or any
further or different officers of Borrower so named by any Authorized
Representative of Borrower in a written notice to Bank.
(g)    Change of Law. Notwithstanding any other provisions hereof, if at any
time any Change in Law (as hereinafter defined) makes it unlawful for Bank to
advance or continue to maintain any LIBOR Portion, it shall promptly so notify
Borrower and thereafter Bank’s obligation to advance, continue, or maintain any
such LIBOR Portion after the date of such determination shall be suspended until
it is no longer unlawful for Bank to advance, continue, or maintain such LIBOR
Portion. If the continued maintenance of any such LIBOR Portion is unlawful,
upon demand by Bank, Borrower shall thereupon prepay the outstanding principal
amount of such LIBOR Portions, together with all interest accrued thereon and
all other amounts payable to Bank with respect thereto under this Facility
Letter (including without limitation any amount due Bank under Section 5(j)
below); provided, however, that Borrower may elect to convert the principal
amount of the affected LIBOR Portion into the Base Rate Portion, subject to the
terms and conditions hereof (including, without limitation, the payment of
interest and other amounts payable to Bank hereunder).
(h)    Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
Adjusted LIBOR. Notwithstanding any other provision hereof, if Bank shall
determine prior to the commencement of any Interest Period that (i) deposits in
the amount of any LIBOR Portion scheduled to be outstanding during such Interest
Period are not readily available to Bank in the relevant market or, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining Adjusted LIBOR or (ii) LIBOR as determined hereby
will not adequately and fairly reflect the cost to Bank of funding any LIBOR
Portion for such Interest Period or that the making or funding of LIBOR Portions
has become impracticable, then Bank shall promptly give notice thereof to
Borrower and thereafter Bank’s obligation to advance, continue, or effect by
conversion any such LIBOR Portion in such amount and for such Interest Period
shall be suspended until deposits in such amount and for the Interest Period





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 5


selected by Borrower shall again be readily available to Bank in the relevant
market and adequate and reasonable means exist for ascertaining Adjusted LIBOR.
If at any time Bank reasonably determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
clause (h)(i) above have arisen and such circumstances are unlikely to be
temporary, (ii) LIBOR is no longer a widely recognized benchmark rate for newly
originated loans in Dollars in the U.S. market, or (iii) the circumstances set
forth in clause (h)(i) have not arisen but the supervisor for the administrator
of the LIBOR Index Rate or a Governmental Authority having jurisdiction over
Bank has made a public statement identifying a specific date after which the
LIBOR Index Rate shall no longer be used for determining interest rates for
loans, then Bank and Borrower shall endeavor to establish an alternate rate of
interest to LIBOR that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Facility Letter
to reflect such alternate rate of interest and such other related changes to
this Facility Letter as may be applicable. Bank agrees that its determination
under clauses (i)-(iii) above, and its request to establish an alternate rate of
interest to LIBOR hereunder, shall only be made if it it has made a similar
determination and request for other similarly situated borrowers. Until an
alternate rate of interest shall be determined in accordance with this section,
(x) any borrowing request that requests the conversion of any Base Rate Portion
to, or continuation of any Loans as, a LIBOR Portion shall be ineffective, and
(y) any borrowing request that requests a LIBOR Portion shall be made as a Base
Rate Portion; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Facility Letter.
(i)    Taxes and Increased Costs. If any Change in Law shall (i) impose, modify
or deem applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, Bank (except any reserve
requirement reflected in Adjusted LIBOR); (ii) subject Bank to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
(iii) impose on Bank or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Facility Letter or Loans made by Bank
or any Letter of Credit issued by Bank hereunder; and the result of any of the
foregoing shall be to increase the cost to Bank of making, converting to,
continuing or maintaining any Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to Bank of issuing or maintaining any Letter
of Credit, or to reduce the amount of any sum received or receivable by Bank
hereunder (whether of principal, interest or any other amount) then, within
15 days after demand by Bank, Borrower will pay to Bank such additional amount
or amounts as will compensate Bank for such additional costs incurred or
reduction suffered. If Bank makes such a claim for compensation, it shall
provide to Borrower a certificate setting forth the computation of the increased
cost or reduced amount as a result of any event





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 6


mentioned herein in reasonable detail and such certificate shall be conclusive
if reasonably determined.
(j)    Funding Indemnity. In the event Bank shall incur any loss, cost, or
expense (including, without limitation, any loss, cost, or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired or
contracted to be acquired by Bank to fund or maintain any LIBOR Portion or the
relending or reinvesting of such deposits or other funds or amounts paid or
prepaid to Bank) as a result of: (i) any payment of a LIBOR Portion on a date
other than the last day of the then applicable Interest Period for any reason,
whether before or after default, and whether or not such payment is required by
any provisions of this Facility Letter; or (ii) any failure by Borrower to
borrow, continue, or effect by conversion a LIBOR Portion on the date specified
in a notice given pursuant to this Facility Letter; then Borrower shall pay to
Bank upon its demand such amount as will reimburse Bank for such loss, cost or
expense. If Bank requests compensation under this Section, it shall provide to
Borrower a certificate setting forth the computation of the loss, cost or
expense giving rise to the request for compensation in reasonable detail and
such certificate shall be conclusive if reasonably determined.
(k)    Lending Branch; Discretion of Bank as to Manner of Funding. Bank may, at
its option, elect to make, fund, or maintain Portions of the Loans hereunder at
such of its branches or offices as Bank may from time to time elect.
Notwithstanding any provision of this Facility Letter to the contrary, Bank
shall be entitled to fund and maintain its funding of all or any part of the
Loans in any manner it sees fit; it being understood, however, that for the
purposes of this Facility Letter all determinations hereunder with respect to
LIBOR Portions shall be made as if Bank had actually funded and maintained each
LIBOR Portion during each Interest Period applicable thereto through the
purchase of deposits in the relevant market in the amount of such LIBOR Portion,
having a maturity corresponding to such Interest Period, and bearing an interest
rate equal to the LIBOR for such Interest Period.
(l)    Notations. The status of all Loans as constituting part of the Base Rate
Portion or a LIBOR Portion, and, in the case of any LIBOR Portion, the rates of
interest and Interest Periods applicable to such Portions shall be recorded by
Bank on its books and records or, at its option in any instance, endorsed on a
schedule to the Note and the unpaid principal balance and status, rates and
Interest Periods so recorded or endorsed by Bank shall be prima facie evidence
in any court or other proceeding brought to enforce the Note and the principal
amount of Loans remaining unpaid thereon, the status of the Loans evidenced by
the Note, and the interest rates and Interest Periods applicable thereto;
provided that the failure of Bank to record any of the foregoing shall not limit
or otherwise affect the obligation of Borrower to repay the principal balance of
the Loans together with accrued interest thereon. Prior to any negotiation of
the Note, Bank shall record on a schedule hereto the status of all amounts
evidenced thereby as constituting part of the Base Rate Portion or a LIBOR
Portion and, in the case of any LIBOR Portion, the rates of interest and the
Interest Periods applicable thereto.





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 7




(m)    Definitions. For purposes of this Facility Letter, the following terms
shall have the following meanings:
“Adjusted LIBOR” means a rate per annum determined by Bank in accordance with
the following formula:
Adjusted LIBOR =
LIBOR 
 
1‑Reserve Percentage



“Reserve Percentage” means the maximum reserve percentage, expressed as a
decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Portions of the Loans shall be deemed
to be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D. The Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any such reserve percentage. “LIBOR” means, for an Interest Period
for a LIBOR Portion, (a) the LIBOR Index Rate for such Interest Period, if such
rate is available, and (b) if the LIBOR Index Rate cannot be determined, the
arithmetic average of the rates of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) at which deposits in U.S. Dollars in
immediately available funds are offered to Bank at 11:00 a.m. (London, England
time) two (2) Business Days before the beginning of such Interest Period by
three (3) or more major banks in the interbank eurodollar market selected by
Bank for delivery on the first day of and for a period equal to such Interest
Period and in an amount equal or comparable to the applicable LIBOR Portion
scheduled to be outstanding from Bank during such Interest Period, provided that
in no event shall “LIBOR” be less than 0.00%. “LIBOR Index Rate” means, for any
Interest Period, the rate per annum (rounded upwards, if necessary, to the next
higher one hundred‑thousandth of a percentage point) for deposits in U.S.
Dollars for a period equal to such Interest Period, as reported on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by Bank from time to time) as of
11:00 a.m. (London, England time) on the day two (2) Business Days before the
commencement of such Interest Period Each determination of LIBOR made by Bank
shall be conclusive and binding absent manifest error.
“Applicable Margin” means, with respect to Loans, letter of credit fees payable
under Section 9(b), and the commitment fees payable under Section 9(a), until
the first Pricing Date, the rates per annum shown opposite Level I below, and
thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 8


Level
Total Funded Debt/EBITDA Ratio for Such Pricing Date
Applicable Margin for LIBOR Portions and Letter of Credit Fee shall be:
Applicable Margin for Base Rate Portion shall be:
Applicable Margin for Commitment shall be:
III
Greater than or equal to 2.0 to 1.0
1.50%
0.50%
0.25%
II
Less than 2.0 to 1.0, but greater than or equal to 1.0 to 1.0
1.15%
0%
0.15%
I
Less than 1.0 to 1.0
0.70%
0%
0.10%

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
Borrower ending on or after June 30, 2019, the date on which Bank is in receipt
of Borrower’s most recent financial statements (and, in the case of the year‑end
financial statements, audit report) for the fiscal quarter then ended, pursuant
to Section 12(c); provided, however, so long as Borrower is publicly traded and
files Forms 10-K and 10-Q with the SEC, solely for purposes of determining the
Pricing Date, Bank shall be deemed to have received such financial statements on
the date such forms are made publicly available in electronic form on EDGAR. The
Applicable Margin shall be established based on the Total Funded Debt/EBITDA
Ratio for the most recently completed fiscal quarter and the Applicable Margin
established on a Pricing Date shall remain in effect until the next Pricing
Date. If Borrower has not delivered its financial statements within fifteen (15)
days after the date such financial statements (and, in the case of the year‑end
financial statements, audit report) are required to be delivered under
Section 12(c), or if Borrower’s applicable Form 10-K or 10-Q has not been made
publicly available in electronic form on EDGAR within fifteen (15) days after
the date such financial statements (and, in the case of the year-end financial
statements, audit report) are required to be delivered under Section 12(c),
until such financial statements and audit report are delivered, the Applicable
Margin shall be the highest Applicable Margin (i.e., Level III shall apply). If
Borrower subsequently delivers such financial statements before the next Pricing
Date, the Applicable Margin shall be determined on the date of delivery of such
financial statements and remain in effect until the next Pricing Date. In all
other circumstances, the Applicable Margin shall be in effect from the Pricing
Date that occurs immediately after the end of the fiscal quarter covered by such
financial statements until the next Pricing Date. Each determination of the
Applicable Margin made by Bank in accordance with the foregoing shall be
conclusive and binding on Borrower if reasonably determined.
“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by Bank from time to
time as its prime commercial rate as in effect on such day, with any change in
the Base Rate resulting from a change in said prime commercial rate to be
effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 9


such rate may not be Bank’s best or lowest rate), (b) the sum of (i) the Federal
Funds Rate for such day, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for
such day plus 1.00%. As used herein, the term “LIBOR Quoted Rate” means, for any
day, the rate per annum equal to the quotient of (i) the rate per annum (rounded
upwards, if necessary, to the next higher one hundred‑thousandth of a percentage
point) for deposits in U.S. Dollars for a one‑month interest period as reported
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by Bank from time to time)
as of 11:00 a.m. (London, England time) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) divided by (ii) one (1)
minus the Reserve Percentage (as defined in the definition of Adjusted LIBOR),
provided that in no event shall the “LIBOR Quoted Rate” be less than 0.00%. If
the Base Rate is being used as an alternate rate of interest pursuant to
Section 5(h) hereof, then the Base Rate shall be the greater of clause (a) and
(b) above and shall be determined without reference to clause (c) above.
“Business Day” means any day other than a Saturday or Sunday on which Bank is
not authorized or required to close in Chicago, Illinois and, when used with
respect to LIBOR Portions, a day on which Bank is also dealing in United States
Dollar deposits in London, England.
“Change in Law” means the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary,(x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Excluded Taxes” means any Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of Bank being organized under the laws of, or having its
principal





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 10


office or its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank on such day on such transactions as determined
by Bank; provided that in no event shall the Federal Funds Rate be less than
0.00%.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Interest Period” means, with respect to any LIBOR Portion, the period
commencing on, as the case may be, the creation, continuation, or conversion
date with respect to such LIBOR Portion and ending 1, 2, 3, or 6 months
thereafter as selected by Borrower in its notice as provided herein; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following: (i) if any Interest Period would otherwise end on a day which is
not a Business Day, that Interest Period shall be extended to the next
succeeding Business Day, unless in the case of an Interest Period for a LIBOR
Portion the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day; (ii) the interest rate to be applicable to
each LIBOR Portion for each Interest Period shall apply from and including the
first day of such Interest Period to but excluding the last day thereof; and
(iii) no Interest Period may be selected which would end after the final
maturity of the Loans. For purposes of determining an Interest Period, a month
means a period starting on one day in a calendar month and ending on a
numerically corresponding day in the next calendar month, provided, however, if
an Interest Period begins on the last day of a month or if there is no
numerically corresponding day in the month in which an Interest Period is to
end, then such Interest Period shall end on the last Business Day of such month.
“Other Connection Taxes” means, with respect to Bank, Taxes imposed as a result
of a present or former connection between Bank and the jurisdiction imposing
such Tax (other than connections arising from Bank having executed, delivered,
become a





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 11


party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced the Facility Letter or the Note or any Application or other
instrument or document delivered pursuant hereto or thereto, or sold or assigned
an interest in any Loan or the Facility Letter or the Note or any Application or
other instrument or document delivered pursuant hereto or thereto).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
6.    Letters of Credit.
(a)    General Terms. Each Letter of Credit issued hereunder shall be payable in
U.S. Dollars, conform to the general requirements of Bank for the issuance of a
standby or commercial letter of credit, as the case may be, as to form and
substance, and be a letter of credit which Bank may lawfully issue. Each Letter
of Credit issued hereunder shall expire not later than 12 months from the date
of issuance (or be cancelable not later than 12 months from the date of issuance
and each renewal). Borrower agrees that if on the Termination Date any Letters
of Credit remains outstanding Borrower shall then deliver to Bank, without
notice or demand, cash collateral in form and substance acceptable to Bank in an
amount equal to 105% of the aggregate amount of each Letter of Credit then
outstanding. For purposes of this Facility Letter, a Letter of Credit shall be
deemed outstanding as of any time in an amount equal to the maximum amount which
could be drawn thereunder under any circumstances and over any period of time
plus any unreimbursed drawings then outstanding with respect thereto. If and to
the extent any Letter of Credit expires or otherwise terminates without having
been drawn upon, the availability under the Commitment shall to such extent be
reinstated.
(b)    Applications. At the time Borrower requests a Letter of Credit to be
issued (or prior to the first issuance of a Letter of Credit in the case of a
continuing application), Borrower shall execute and deliver to Bank an
application for such Letter of Credit in the form then customarily prescribed by
Bank (individually an “Application” and collectively the “Applications”).
Subject to the other provisions of this subsection, the obligation of Borrower
to reimburse Bank for drawings under a Letter of Credit shall be governed by the
Application for such Letter of Credit. Anything contained in the Applications to
the contrary notwithstanding, in the event Bank is not reimbursed by Borrower
for the amount Bank pays on any drawing made under a Letter of Credit issued
hereunder by 11:00 a.m. (Chicago time) on the date when such drawing is paid,
the obligation of Borrower to reimburse Bank for the amount of such drawing
shall be deemed converted into the Base Rate Portion of the Loans and bear
interest as provided in Section 5(b) above, (ii) Borrower shall pay fees in
connection with each Letter of Credit as set forth in Section 9 hereof, and
(iii) except as otherwise provided in Section 6(a) above or Section 10 hereof,
prior to the occurrence of a Default or an Event of Default, Bank will not call





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 12


for the funding of a Letter of Credit by Borrower prior to being presented with
a drawing thereunder.
7.    Capital Adequacy Requirements. If Bank determines that any Change in Law
affecting Bank or its lending office or Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on Bank’s capital or on the capital of Bank’s
holding company, if any, as a consequence of this Facility Letter, the
commitment of Bank hereunder or the Loans made by, or Letters of Credit issued
by, Bank hereunder to a level below that which Bank or Bank’s holding company
could have achieved but for such Change in Law (taking into consideration Bank’s
policies and the policies of Bank’s holding company with respect to capital
adequacy), then from time to time, within 15 days after demand by Bank, Borrower
shall pay to Bank such additional amount or amounts as will compensate Bank or
Bank’s holding company for any such reduction suffered.
8.    Payments and Prepayment. (a) All payments of principal, interest, fees,
and all other obligations payable hereunder or under the Note or any Application
shall be made to Bank at its office at 111 West Monroe Street, Chicago, Illinois
(or at such other place as Bank may specify) no later than 1:00 p.m. (Chicago
time) on the date any such payment is due and payable. Payments received by Bank
after 1:00 p.m. (Chicago time) shall be deemed received as of the opening of
business on the next Business Day. All such payments shall be made in lawful
money of the United States of America, in immediately available funds at the
place of payment, without set‑off or counterclaim and without reduction for, and
free from, any and all present or future taxes, levies, imposts, duties, fees,
charges, deductions, withholdings, restrictions, and conditions of any nature
imposed by any government or any political subdivision or taxing authority
thereof (but excluding any taxes imposed on or measured by the net income of
Bank). Unless Borrower otherwise directs, principal payments shall be applied
first to the Base Rate Portion until payment in full thereof, with any balance
applied to the LIBOR Portions in the order in which their Interest Periods
expire. If any payment from Borrower under this Facility Letter, the Note or any
Application becomes due on a day which is not a Business Day, such payment shall
be made on the next Business Day and any such extension shall be included in
computing interest under this Facility Letter.
(b)    Prepayments. Borrower shall have the privilege of prepaying the Loans in
whole or in part (but, if in part, then (i) if such Loan or Loans constitutes
part of the Base Rate Portion, in an amount not less than $100,000, (ii) if such
Loan or Loans constitutes part of a LIBOR Portion, in an amount not less than
$100,000, and (iii) in each case, in an amount such that the minimum amount
required for a Loan pursuant to Section 5(d) hereof remain outstanding) at any
time upon prior notice to Bank (such notice if received subsequent to 11:00 a.m.
(Chicago time) on a given day to be treated as though received at the opening of
business on the next Business Day) by paying to Bank the principal amount to be
prepaid and (i) if such a prepayment prepays the Note in full and is accompanied
by the termination of the facility in whole, accrued interest thereon to the
date of prepayment, and (ii)  in the case of any prepayment of a LIBOR Portion
of





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 13


the Loans, accrued interest thereon to the date of prepayment plus any amounts
due Bank under Section 5(j) hereof.
9.    Fees.
(a)    Commitment Fee. For the period from and including the date hereof to but
not including the Termination Date, Borrower shall pay to Bank a commitment fee
at the rate per annum equal to the Applicable Margin (computed on the basis of a
year of 360 days for the actual number of days elapsed) on the average daily
unused portion of the Commitment. Such commitment fee shall be payable quarterly
in arrears on the last day of each March, June, September, and December in each
year (commencing on the first such date occurring after the date hereof) and on
the Termination Date.
(b)    Letter of Credit Fees. On the last day of each March, June, September,
and December of each year (commencing on the first such date occurring after the
date hereof), Borrower shall pay to Bank a letter of credit fee at the rate per
annum equal to Applicable Margin (computed on the basis of a year of 360 days
for the actual number of days elapsed) on the daily average face amount of
Letters of Credit outstanding during the preceding calendar quarter; provided
that, at the election of Bank during the existence of any Event of Default, such
letter of credit fee shall be increased by adding 2.0% per annum to the letter
of credit fee otherwise applicable thereto. In addition to the letter of credit
fee called for above, Borrower further agrees to pay to Bank such issuing,
processing, and transaction fees and charges as Bank from time to time
customarily imposes in connection with any issuance, amendment, cancellation,
negotiation, and/or payment of letters of credit and drafts drawn thereunder.
10.    Reduction or Termination. Borrower may permanently reduce the Maximum
Facility Amount in whole or in part (but if in part, then in an amount not less
than $5,000,000 or such greater amount that is an integral multiple of
$1,000,000) without premium or penalty, provided that the amount of the Maximum
Facility Amount may not be reduced below the aggregate principal amount of Loans
and Letters of Credit then outstanding. On each date the Maximum Facility Amount
is reduced, Borrower shall prepay Loans and, if necessary, prefund the Letters
of Credit by the amount, if necessary, to reduce the sum of the aggregate
principal amount of the Loans and Letters of Credit then outstanding to the
Maximum Facility Amount as so reduced.
11.    Representations. Borrower represents and warrants to Bank as follows:
(a)    Borrower is duly organized and existing under the laws of the State of
Nebraska, has full and adequate corporate power to carry on its business as now
conducted, is duly licensed or qualified in all jurisdictions wherein the nature
of its activities require such licensing or qualifying, has full right, power
and authority to enter into and perform this Facility Letter, the Note, and the
Applications; and entering into and performing this Facility Letter, the Note,
and the Applications does not contravene or





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 14


constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon Borrower or any provision of any charter or bylaw
provision or any covenant, indenture or agreement of or affecting Borrower or
any of its properties.
(b)    Each Subsidiary of Borrower as of the date hereof is listed on Exhibit E
hereof. Each Subsidiary is duly organized and existing under the laws of the
state of its organization, has full and adequate power to carry on its business
as now conducted, is duly licensed or qualified in all jurisdictions wherein the
nature of its activities require such licensing or qualifying, and with respect
to each Subsidiary that is a Guarantor (as hereinafter defined) hereunder, it
has full right, power and authority to enter into and perform its Guaranty (as
hereinafter defined); and entering into and performing such Guaranty does not
contravene or constitute a default under any provision of law or any judgment,
injunction, order or decree binding upon such Subsidiary or any provision of any
charter or bylaw provision or any covenant, indenture or agreement of or
affecting such Subsidiary or any of its properties. For purposes of this
Facility Letter, (i) “Subsidiary” means any corporation, limited liability
company, partnership or other Person more than 50% of the outstanding ordinary
voting shares or other equity interests of which is at the time directly or
indirectly owned by Borrower, by one or more of its Subsidiaries within the
meaning hereof, or by Borrower and one or more of its Subsidiaries within the
meaning hereof and (ii) “Person” means an individual, partnership, corporation,
limited liability company, association, trust, unincorporated organization, or
any other entity or organization, including a government or agency or political
subdivision thereof.
(c)    Borrower has heretofore delivered to Bank a copy of the consolidated
balance sheet of Borrower and its Subsidiaries as at December 31, 2018, and the
related consolidated statements of income, retained earnings, and cash flows of
Borrower and its Subsidiaries for the fiscal year then ended, accompanied by the
audit report of Borrower dated as of March 1, 2019. Such financial statement was
prepared on a consolidated basis in accordance with generally accepted
accounting principles on a basis consistent with that of the previous fiscal
year or period, except where otherwise noted in the financial statement, and
fairly reflects the financial position of Borrower and its Subsidiaries as of
the date thereof and the results of their operations for the period covered
thereby. Neither Borrower nor any of its Subsidiaries have any significant known
contingent liabilities other than as indicated on said financial statements.
(d)    Since December 31, 2018, there has been no material adverse change in the
operations, business, property, or condition (financial or otherwise) of
Borrower or any of its Subsidiaries.
(e)    Except as disclosed in writing in note number 7 to Borrower’s Form 10-K
filing for the year ended December 31, 2018, there is no material litigation or
administrative or governmental proceedings pending against Borrower or any of
its





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 15


Subsidiaries or their property, nor to the knowledge of Borrower is any such
material litigation or administrative or governmental proceeding threatened
against Borrower or any of its Subsidiaries or their property which, if
adversely determined, could reasonably be expected to result in any material
adverse change in the operations, business, property, or condition (financial or
otherwise) of Borrower or its Subsidiaries. All federal, state and local income
tax returns for Borrower and its Subsidiaries required to be filed have been
filed on a timely basis, and all amounts required to be paid as shown by said
returns have been paid. There are no material pending, or to the best of
Borrower’s knowledge, threatened objections to or controversies in respect of
the federal, state and local income tax returns of Borrower or any of its
Subsidiaries for any fiscal year. No authorization, consent, license, exemption
or filing or registration with any court or governmental department, agency or
instrumentality is or will be necessary to the valid execution, delivery or
performance by Borrower of this Facility Letter, the Note or the Applications.
(f)    Borrower is in full compliance with all of the terms and conditions of
this Facility Letter, and no Event of Default, as hereafter defined, or event or
condition which, with the giving of notice or lapse of time, or both, would
constitute an Event of Default (herein, a “Default”), is existing under this
Facility Letter.
(g)    No information, exhibit or report furnished by Borrower to Bank in
connection with the negotiation of the Facility Letter contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which made. The information included in the Beneficial
Ownership Certification, as updated in accordance with Section 12(c)(iv), is
true and correct in all respects. For purposes hereof, (i) “Beneficial Ownership
Certification” means a certification regarding beneficial ownership as required
by Beneficial Ownership Regulation and (ii) “Beneficial Ownership Regulation”
means 31 C.F.R. § 1010.230.
(h)    This Facility Letter and the Note have been duly authorized, executed,
and delivered by Borrower, and this Facility Letter and the Note constitute, and
Applications when executed and delivered by Borrower hereunder will constitute,
the legal, valid and binding obligation of Borrower enforceable against Borrower
in accordance with their respective terms. The Guaranty has been duly
authorized, executed, and delivered by each Subsidiary a party thereto and
constitutes the legal, valid and binding obligation of each such Subsidiary
enforceable against Subsidiary in accordance with its terms.
(i)    Borrower and its Subsidiaries are in compliance with the requirements of
all federal, state and local laws, rules and regulations applicable to or
pertaining to their property or business operations (including, without
limitation, the Occupational Safety and Health Act of 1970, the Americans with
Disabilities Act of 1990, and laws and regulations establishing quality criteria
and standards for air, water, land and toxic or hazardous wastes and
substances), non‑compliance with which, individually or in the





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 16


aggregate, could reasonably be expected to have a material adverse effect on
their operations, business, property, or condition (financial or otherwise).
Borrower and each other member of its Controlled Group has fulfilled its
obligations under the minimum funding standards of, and is in compliance in all
material respects with, ERISA and the Code to the extent applicable to it and
has not incurred any liability to the PBGC or a Plan under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.
Neither Borrower nor any Subsidiary has any contingent liabilities with respect
to any post‑retirement benefits under a Welfare Plan (as defined in Section 3(1)
of ERISA), other than liability for continuation coverage described in Article 6
of Title I of ERISA. To the best of Borrower’s knowledge, following reasonable
inquiry, neither Borrower nor any of its Subsidiaries have any material
liability, contingent or otherwise, arising under any applicable federal or
state environmental health and safety statutes and regulations. For purposes of
this Facility Letter, (i) “Controlled Group” means all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with Borrower, are treated as a single
employer under Section 414 of the Code, (ii) “Code” means the Internal Revenue
Code of 1986, as amended, and any successor statute thereto, (iii) “ERISA” means
the Employee Retirement Income Security Act of 1974, as amended, or any
successor statute thereto, (iv) “PBGC” means the Pension Benefit Guaranty
Corporation or any Person succeeding to any or all of its functions under ERISA,
and (v) “Plan” means any employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
that either (a) is maintained by a member of the Controlled Group for employees
of a member of the Controlled Group or (b) is maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.
(j)    Borrower shall use the proceeds of the extensions of credit made
available hereunder to finance capital expenditures, to finance working capital,
for general corporate purposes and any other lawful corporate purposes,
including funding dividends and stock repurchases. Neither Borrower nor any of
its Subsidiaries is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System), and no part of the
proceeds of any extension of credit made hereunder will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.
(k)    Borrower and its Subsidiaries have good and defensible title (or valid
leasehold interests) to their assets as reflected on the most recent
consolidated balance sheet of Borrower and its Subsidiaries furnished to Bank
(except for sales of assets by Borrower and its Subsidiaries in the ordinary
course of business), subject to no Liens





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 17


other than such thereof as are permitted by Section 12(f) hereof. Borrower and
its Subsidiaries own, possess or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright, or
other proprietary right of any other person.
(l)    Neither Borrower nor any Subsidiary is a party to any contracts or
agreements with any of its Affiliates on terms and conditions which are less
favorable to Borrower or such Subsidiary than would be usual and customary in
similar contracts or agreements between persons not affiliated with each other.
For purposes hereof, “Affiliate” means any Person directly or indirectly
controlling or controlled by, or under direct or indirect common control with,
another Person (a Person shall be deemed to control another Person for purposes
of this definition if such Person possesses, directly or indirectly, the power
to direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise; provided that, in any event for
purposes of this definition, any Person that owns, directly or indirectly, 5% or
more of the securities having the ordinary voting power for the election of
directors or governing body of a corporation or 5% or more of the partnership or
other ownership interests of any other Person (other than as a limited partner
of such other Person) will be deemed to control such corporation or other
Person).
(m)    Neither Borrower nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
(n)     Neither Borrower nor any Subsidiary is in default under the terms of any
covenant, indenture or agreement of or affecting Borrower, any Subsidiary or any
of their property, which default if uncured could reasonably be expected to have
a material adverse effect on the properties, business or operations.
(o)    Borrower and its Subsidiaries are solvent, able to pay their debts as
they become due, and have sufficient capital to carry on their business and all
businesses in which they are about to engage.
(p)    No broker’s or finder’s fee or commission will be payable with respect
hereto or any of the transactions contemplated thereby; and Borrower hereby
indemnifies Bank against, and agrees that it will hold Bank harmless from, any
claim, demand, or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable attorneys’ fees) arising in connection with any such
claim, demand, or liability.





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 18




(q)    None of Borrower, any of its Subsidiaries, any director, officer or
employee of Borrower or any of its Subsidiaries, nor, to the knowledge of
Borrower, any agent or representative of Borrower or any of its Subsidiaries, is
a Sanctioned Person or currently the subject or target of any Sanctions.
Borrower, each of its Subsidiaries, each of Borrower’s and its Subsidiaries’
respective directors, officers and employees, and, to the knowledge of Borrower,
each of Borrower’s and its Subsidiaries’ respective agents and representatives,
is in compliance with all applicable Anti‑Corruption Laws, Anti‑Money Laundering
Laws and Sanctions. Borrower and its Subsidiaries have instituted and maintain
in effect policies and procedures reasonably designed to ensure compliance by
Borrower, its Subsidiaries, and Borrower’s and its Subsidiaries’ respective
directors, officers, employees and agents with all applicable Anti‑Corruption
Laws, Anti‑Money Laundering Laws and Sanctions. For purposes hereof,
(1) “Anti‑Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption; (2) “Anti‑Money Laundering
Laws” means any and all laws, statutes, regulations or obligatory government
orders, decrees, ordinances or rules applicable to Borrower or its Subsidiaries
related to terrorism financing or money laundering, including any applicable
provision of the Patriot Act; (3) “Designated Jurisdiction” means, at any time,
any country, region or territory which is itself the subject or target of any
Sanctions; (4) “OFAC” means the United States Department of Treasury Office of
Foreign Assets Control, (5) “OFAC SDN List” means the list of the Specially
Designated Nationals and Blocked Persons maintained by OFAC; (6) “Patriot Act”
means the USA Patriot Act (Title III of Pub. L. 107 56 (signed into law October
26, 2001)), (7) “Sanctioned Person” means, at any time, (a) any Person listed in
any Sanctions‑related list of designated Persons maintained by OFAC (including
the OFAC SDN List), the United States Department of State, the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom, or any other relevant sanctions
authority, (b) any Person located, organized or resident in a Designated
Jurisdiction or (c) any Person owned or controlled by any such Person or Persons
described in clauses (7)(a) or (b) above; (8) “Sanctions” means all economic or
financial sanctions, sectoral sanctions, secondary sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the United States
government (including those administered by OFAC or the United States Department
of State) or (b) the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom, or
any other relevant sanctions authority with jurisdiction over Borrower or any of
its Subsidiaries or Affiliates.





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 19




12.    Covenants. Borrower agrees that, so long as any credit is available to or
in use by Borrower hereunder, except to the extent compliance in any case or
cases is waived in writing by Bank:
(a)    Borrower shall, and shall cause each Subsidiary to, preserve and maintain
its existence and shall keep in force and effect all licenses, permits and
franchises necessary and material to the proper conduct of their respective
businesses; provided, however, that nothing in this Section shall prevent
Borrower from dissolving any of its Subsidiaries or, to the extent permitted
under subsection (d) below, merging any of its Subsidiaries with and into
Borrower or another Subsidiary if such action is, in the reasonable business
judgment of Borrower, desirable in the conduct of its business and is not
disadvantages in any material respect to Bank. Borrower shall, and shall cause
each Subsidiary to, maintain, preserve and keep its property, plant and
equipment, including, without limitation, rolling stock, in good repair, working
order and condition.
(b)    Borrower shall, and shall cause each Subsidiary to, duly pay and
discharge all material taxes, assessments, fees and governmental charges upon it
or any of its properties before the same become delinquent, except to the extent
that they are being contested in good faith by appropriate proceedings and
adequate reserves are provided therefor.
(c)    Borrower shall, and shall cause each Subsidiary to, maintain a standard
accounting system in accordance with generally accepted accounting principles
(“GAAP”) and shall furnish to Bank the following:
(i)    as soon as available and in any event within 45 days after the end of
each fiscal quarter, the consolidated and consolidating balance sheet of
Borrower and its Subsidiaries, consolidated and consolidating statements of
income, stockholders equity and cash flows of Borrower and its Subsidiaries for
such fiscal quarter, prepared in accordance with GAAP and certified as accurate
by the chief financial officer of Borrower;
(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year, the consolidated and consolidating balance sheet of Borrower
and its Subsidiaries, consolidated and consolidating statements of income,
stockholders equity and cash flows of Borrower and its Subsidiaries for such
fiscal year, accompanied by an unqualified opinion prepared by independent
public accountants of recognized national standing, in accordance with GAAP;
(iii)    Each of the financial statements furnished to Bank pursuant to
paragraphs 12(c)(i) and (ii) above shall be accompanied by a written compliance
certificate of Borrower substantially in the form attached hereto as Exhibit D
signed by its chief financial officer: (1) to the effect that the signer thereof
has





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 20


reviewed the terms and provisions of this Facility Letter and that no Default or
Event of Default has occurred during the period covered by such statements or if
any such Default or Event of Default has occurred during such period, setting
forth a description of such Default or Event of Default and specifying the
action, if any, taken by Borrower to remedy the same; and (2) setting forth the
information and computations (in sufficient detail) required to establish
whether Borrower was in compliance with the financial requirements and covenants
set forth herein during the period covered by the financial statements then
being furnished;
(iv)    Promptly upon obtaining knowledge of the existence thereof, Borrower
shall given written notice of (1) any Change of Control (as defined in Section
14(h) hereof, (2) the occurrence of any material adverse change in the
operations, business, property, or condition (financial or otherwise) of
Borrower or any of its Subsidiaries, (3) the occurrence of any Default or Event
of Default hereunder together with a detailed statement by a responsible officer
of Borrower of the steps being taken by Borrower to cure any such Default or
Event of Default, or (4) any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in of such certification;
(v)    Immediately upon the occurrence of a default, breach or event of default
under any note or any other evidence of indebtedness of Borrower or any
Subsidiary in excess of $1,000,000 in the aggregate, or upon becoming aware that
the holder of any such note or other evidence of indebtedness has given or
threatened to give notice or taken any other action with respect to a claim of
default, breach or event of default under such evidence of indebtedness,
Borrower shall give Bank notice describing the action taken, the nature of the
actual or claimed default and the period of existence thereof, together with a
detailed statement by an officer of Borrower of the steps being taken by
Borrower or such Subsidiary to cure the actual or claimed default;
(vi)    Immediately after the commencement thereof, notice in writing of all
litigation and of all proceedings before any governmental or regulatory agency
affecting Borrower or any Subsidiary, or which seek a monetary recovery for
uninsured claims against Borrower or any Subsidiary in excess of $10,000,000 in
the aggregate, or $10,000,000 for claims subject to Employment Practice
Liability insurance;
(vii)    promptly after the sending, copies of each financial statement, report
or notice sent by Borrower or any Subsidiary to its stockholders or other equity
holders, and, within fifteen days after filing, copies of each regular, periodic
or special report, registration statement or prospectus (including all





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 21


Form 10‑K and Form 10‑Q reports) filed by Borrower or any Subsidiary with any
securities exchange or the Securities and Exchange Commission or any successor
agency; and
(viii)    promptly, from time to time, (i) such other information regarding the
operations, business affairs and financial condition of Borrower or any any of
its Subsidiaries, or compliance with the terms of this Facility Letter, as Bank
may reasonably request or (ii) information and documentation reasonably
requested by Bank for purposes of compliance with applicable “know your
customer” requirements under the Patriot Act or other applicable Anti‑Corruption
Laws and the Beneficial Ownership Regulation.
(d)    Neither Borrower nor any Subsidiary shall, either directly or indirectly,
(i) be a party to any merger or consolidation or division, other than (x) the
merger of any Subsidiary with and into any other Subsidiary, provided that, in
the case of any merger involving a Subsidiary that is a Guarantor, such
Subsidiary that is a Guarantor is the company surviving the merger, and (y) the
merger of any Subsidiary with and into Borrower, provided that Borrower is the
company surviving the merger, nor (ii) sell, transfer, lease, encumber or
otherwise dispose of all or any substantial part of its property or business or
all or any substantial part of its assets other than in the ordinary course of
business.  The term “substantial” as used herein shall mean 25% of Borrower’s
consolidated Tangible Net Worth at the close of the most recent fiscal year.
 For purposes of this facility, “Tangible Net Worth” means the consolidated net
worth of Borrower (determined by the sum of the common and preferred stock of
Borrower, less treasury stock, plus paid in capital and retained earnings) minus
the amount of all intangibles, all as determined in accordance with GAAP.
(e)    Borrower shall, and shall cause each Subsidiary to, comply in all
material respects with the requirements of all federal, state and local laws,
rules, regulations, ordinances and orders applicable to Borrower or such
Subsidiary or their properties or business operations, the non‑compliance with
which could reasonably be expected to have a material adverse effect on the
financial condition, properties or business of Borrower and its Subsidiaries.
Borrower shall at all times comply with the requirements of all Anti‑Corruption
Laws, Anti‑Money Laundering Laws and Sanctions applicable to Borrower and shall
cause each of its Subsidiaries to comply with the requirements of all
Anti‑Corruption Laws, Anti‑Money Laundering Laws and Sanctions applicable to
such Subsidiaries. Borrower shall provide Bank any information regarding
Borrower and each of its owners, Affiliates, and Subsidiaries necessary for Bank
to comply with all applicable Anti‑Corruption Laws, Anti‑Money Laundering Laws
and Sanctions, subject however, in the case of Affiliates, to Borrower’s ability
to provide information applicable to them. Borrower will maintain in effect and
enforce policies and procedures reasonably designed to ensure compliance by
Borrower, its Subsidiaries, and Borrower’s





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 22


and its Subsidiaries’ respective directors, officers, employees and agents with
applicable Anti‑Corruption Laws, Anti Money‑Laundering Laws and Sanctions.
(f)    Borrower agrees that it shall not, and shall not permit any Subsidiary
to, create, incur, assume or permit to exist any indebtedness or liabilities
resulting from borrowings, loans or advances, whether secured or unsecured,
matured or unmatured, liquidated or unliquidated, joint or several, except:
(i)    the liabilities of Borrower to Bank;
(ii)    the liabilities of Borrower existing as of the date of this Facility
Letter as set forth on Exhibit F attached to this Facility Letter;
(iii)    the liabilities of Borrower resulting from additional secured
indebtedness, so long as such secured indebtedness does not exceed
$30,000,000.00 or, if less, the amount permitted under Section 12(g)(vii)
hereof; and
(iv)    the liabilities of Borrower resulting from additional unsecured
indebtedness, provided any loan commitments to an individual lender equal to or
in excess of $10,000,000.00, will be subject to an intercreditor agreement
between such lender and Bank in a form and substance reasonably similar to the
intercreditor agreement in effect as of the date hereof between Bank and Wells
Fargo Bank, National Association.
(g)    Borrower agrees that it shall not, and shall not permit any Subsidiary
to, create, assume, incur or suffer or permit to exist any mortgage, pledge,
encumbrance, security interest, assignment, lien or charge of any kind or
character upon any asset of Borrower or any Subsidiary, whether owned at the
date hereof or hereafter acquired, except:
(i)    liens for taxes, assessments or other governmental charges not yet due or
which are being contested in good faith by appropriate proceedings;
(ii)    other liens, charges and encumbrances incidental to the conduct of its
business or the ownership of its property which were not incurred in connection
with the borrowing of money or the obtaining of an advance or credit, and which
do not in the aggregate materially detract from the net value of its property or
assets or materially impair the use thereof in the operation of its business;
(iii)    liens arising out of judgments or awards with respect to which Borrower
or such Subsidiary shall concurrently therewith be prosecuting an





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 23


appeal or proceedings for review and with respect to which it shall have secured
a stay of execution pending such appeal or review;
(iv)    pledges or deposits to secure obligations under workmen’s compensation
laws or similar legislation;
(v)    deposits to secure public or statutory obligations of Borrower or such
Subsidiary;
(vi)    precautionary liens filed against certain accounts receivable of
Borrower sold on a non‑recourse basis pursuant to one or more supply chain
financing programs established by Borrower’s account debtors and which sales are
permitted within the limitations of Section 12(d)(ii) above; and
(vii)    additional liens exclusive of those permitted by Section 12(g)(i‑vi)
above, provided that the sum or such additional liens shall not at any time
exceed an amount equal to 10% of Borrower’s consolidated Tangible Net Worth.
(h)    As of the last day of each fiscal quarter of Borrower, Borrower shall not
permit the Total Funded Debt/EBITDA Ratio at such time to be greater than 2.5 to
1.0. For purposes of this Facility Letter, (i) “Total Funded Debt/EBITDA Ratio”
means, at any time the same is to be determined, the ratio of (a) Total Funded
Debt of Borrower and its Subsidiaries at such time to (b) EBITDA of Borrower and
its Subsidiaries for the most recently completed period of four (4) consecutive
fiscal quarters then ended; (ii) “Total Funded Debt” means, at any time the same
is to be determined, the sum (but without duplication) of (x) all indebtedness
for borrowed money of Borrower and its Subsidiaries at such time (including,
without limitation for purposes of this Facility Letter, letters of credit (at
their full stated amount) and bankers acceptances and capitalized lease
obligations), plus (y) all indebtedness for borrowed money of any other Person
which is directly or indirectly guaranteed by Borrower or any of its
Subsidiaries or which Borrower or any of its Subsidiaries has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which Borrower or any of its Subsidiaries has otherwise assured a creditor
against loss; and (iii) “EBITDA” means, with reference to any period, Net Income
of Borrower and in its Subsidiaries determined on a consolidated basis for such
period plus the sum of all amounts deducted in arriving at such Net Income
amount in respect of (a) interest expense for such period, (b) federal, state,
local and foreign income taxes for such period, and (c) depreciation of fixed
assets and amortization of intangible assets for such period.
(i)    As of the last day of each fiscal quarter of Borrower, Borrower shall not
permit the Interest Coverage Ratio at such time to be less than 3.0 to 1.0. For
purposes of this Facility Letter, (i) “Interest Coverage Ratio” means, at any
time the same is to be determined, the ratio of (a) EBITDA of Borrower and its
Subsidiaries for the most





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 24


recently completed period of four (4) consecutive fiscal quarters then ended to
(b) interest expense of Borrower and its Subsidiaries for such period.
(j)    Borrower will, and will cause each Subsidiary to, maintain insurance
coverage by good and responsible insurance underwriters in such forms and
amounts and against such risks and hazards as are customary for companies
engaged in similar businesses and owning and operating similar properties.
(k)    Borrower will, and will cause each Subsidiary to, promptly pay and
discharge all obligations and liabilities arising under the ERISA of a character
which if unpaid or unperformed might result in the imposition of a lien against
its properties and assets and will promptly notify Bank of (i) the occurrence of
any reportable event (as defined in ERISA) which might result in the termination
by the PBGC of any Plan (ii) receipt of any notice from PBGC of its intention to
seek termination of such Plan or appointment of a trustee therefor, and
(iii) its intention to terminate or withdraw from any Plan. Borrower will not,
and will not permit any Subsidiary to, terminate any such Plan or withdraw
therefrom unless it shall be in compliance with all of the terms and conditions
of this Facility Letter after giving effect to any liability to PBGC resulting
from such termination or withdrawal.
(l)    Borrower shall, and shall cause each Subsidiary to, comply in all
material respects with the requirements of all federal, state and local
pollution laws, regulations, and orders applicable to or pertaining to its
properties and business operations of Borrower.
(m)    Borrower shall not, nor shall it permit any Subsidiary to, enter into any
contract, agreement or business arrangement with any of its Affiliates on terms
and conditions which are less favorable to Borrower or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other.
(n)    The fiscal year of Borrower and its Subsidiaries ends on December 31st of
each year; and Borrower shall not, nor shall it permit any Subsidiary to, change
its fiscal year from its present basis with the prior written consent of Bank
(such consent not to be unreasonably withheld).
(o)    Borrower shall not, nor shall it permit any Subsidiary to, engage in any
business or activity if as a result the general nature of the business of
Borrower or any Subsidiary would be changed in any material respect from the
general nature of the business engaged in by it as of the date hereof.
(p)    Borrower shall use the credit extended under this Facility Letter solely
for the purposes set forth in, or otherwise permitted by, Section 11(j) hereof.
Borrower will





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 25


not request any Loan or issuance of a Letter of Credit, and the Borrower shall
not use, and shall ensure that its Subsidiaries and Affiliates, and its or their
respective directors, officers, employees and agents not use, the proceeds of
any Loan or Letter of Credit, directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti‑Corruption Laws, (ii) to fund, finance or facilitate any activities,
business or transaction of or with any Sanctioned Person or in any Designated
Jurisdiction, or (iii) in any other manner that would result in the violation of
any Sanctions applicable to any party hereto.
(q)    Except as provided herein, Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of Borrower or any Subsidiary to: (i) pay dividends or make any
other distribution on any Subsidiary’s capital stock or other equity interests
owned by Borrower or any other Subsidiary, (ii) pay any indebtedness owed to
Borrower or any other Subsidiary, (iii) make loans or advances to Borrower or
any other Subsidiary, (iv) transfer any of its property to Borrower or any other
Subsidiary, or (v) guarantee the Loan and other obligations of Borrower from
time to time owing to Bank hereunder and/or grant security interests or liens on
its assets to Bank.
(r)    Promptly upon the formation or acquisition of any Subsidiary, Borrower
shall provide Bank notice thereof (at which time Exhibit E shall be deemed
amended to include reference to any such Subsidiary) and timely comply with the
requirements of Section 14(s) below.
(s)    The payment and performance of the Loans, reimbursement obligations with
respect to Letters of Credit and all other obligations of Borrower from time to
time owing to Bank hereunder shall at all times be guaranteed by each direct and
indirect Material Domestic Subsidiary of Borrower pursuant to one or more
guaranty agreements in form and substance acceptable to Bank, as the same may be
amended, modified, or supplemented from time to time (individually a “Guaranty”
and collectively the “Guaranties” and each such Material Domestic Subsidiary
being referred to herein as a “Guarantor” and collectively the “Guarantors”). As
of the date hereof, Borrower represents that it has no Material Domestic
Subsidiaries. In the event any Subsidiary becomes a Material Domestic Subsidiary
after the date hereof or Borrower forms or acquires any Material Domestic
Subsidiary after the date hereof, Borrower shall promptly give written notice
thereof to Bank and within 30 days cause such newly formed or acquired Material
Domestic Subsidiary to execute and deliver a Guaranty and cause to be delivered
to Bank such other instruments, documents, certificates, and opinions as may
then be required by Bank (at Borrower’s expense) in connection therewith. For
purposes of this facility, “Material Domestic Subsidiary” means each direct or
indirect domestic Subsidiary of Borrower which (i) owned as of the end of the





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 26


most recently completed fiscal quarter (or, in the case of an acquired
subsidiary, on a pro forma basis would have owned) assets that represent in
excess of 5% of the consolidated total assets of Borrower and its domestic
Subsidiaries as of the end of such fiscal quarter or (ii) generated (or, in the
case of an acquired subsidiary, on a pro forma basis would have generated) gross
revenues in excess of 5% of the consolidated total gross revenues for Borrower
and its domestic Subsidiaries for the most recently completed fiscal year.
(t)    In the event that Borrower shall, directly or indirectly, be a party to
or enter into or otherwise consent to any agreement or instrument (or any
amendment, supplement or modification thereto) under which, directly or
indirectly, any person or persons undertakes to make or provide Material
Indebtedness to Borrower (including, without limitation, any instrument,
document or indenture relating to any such Material Indebtedness), which
agreement (or amendment thereto) provides such person with more restrictive
covenants (whether affirmative or negative covenants) or events of defaults than
are provided to Bank, Borrower shall provide Bank with a copy of each such
agreement (or amendment thereto) and such more restrictive covenants or events
of defaults shall automatically be deemed to be incorporated into this Facility
Letter, and Bank shall have the benefits of such more restrictive covenants or
events of default as if specifically set forth herein. Upon the written request
of Bank, Borrower shall promptly enter into an amendment to this Facility Letter
to include such more restrictive covenants or events (provided that Bank shall
maintain the benefit of such more restrictive covenants or events of default
even if Bank fails to make such request or Borrower fails to provide such
amendment). For purposes of this subsection, “Material Indebtedness” means any
indebtedness permitted pursuant to Section 12(f)(iii) (other than documents
evidencing capital lease obligations or purchase money indebtedness) and Section
12(f)(iv) (to the extent the person providing such indebtedness is required to
become a party to the intercreditor agreement referred to therein).
13.    Conditions Precedent. As of the time of the making of each Loan or the
issuance of, or extension of the expiration date or increase in the amount of,
any Letter of Credit hereunder: (a) each of the representations and warranties
set forth in Section 11 hereof shall be true and correct as of such time, except
to the extent the same expressly relate to an earlier date; and (b) Borrower
shall be in full compliance with all of the terms and conditions of this
Facility Letter, and no Event of Default or event which, with the giving of
notice or the lapse of time or both, would constitute an Event of Default shall
have occurred and be continuing or would occur as a result of making such
extension of credit. Borrower’s request for any Loan or the issuance of, or
extension of the expiration date or increase in the amount of, any Letter of
Credit shall constitute its warranty as to the facts specified in subsections
(a) and (b) above.
14.    Default. Borrower without notice or demand of any kind, shall be in
default under this Facility Letter upon the occurrence of any of the following
events (each an “Event of Default”).





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 27




(a)    Any amount due and owing on the Note or any Application or any other
obligation owed by Borrower hereunder, whether by its terms or as otherwise
provided herein, is not paid when due, or any other indebtedness or obligation
(whether direct, contingent or otherwise) of Borrower owing to Bank is not paid
when due;
(b)    Any written warranty, representation, certificate or statement herein or
any other written agreement with Bank shall be false when made or deemed made;
(c)    Any failure to perform or default in the performance of any covenant,
condition or agreement contained herein or any other written agreement with
Bank;
(d)    Borrower makes an assignment for the benefit of creditors, fails to pay,
or admits in writing its inability to pay its debts as they mature; or if a
trustee of any substantial part of the assets of Borrower is applied for or
appointed, and in the case of such trustee being appointed in a proceeding
brought against Borrower, Borrower by any action or failure to act indicates its
approval of, consent to, or acquiescence in such appointment and such
appointment is not vacated, stayed on appeal or otherwise shall not have ceased
to continue in effect within 60 days after the date of such appointment;
(e)    Any proceeding involving Borrower is commenced under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law or statute of the federal government or any state government,
and in the case of any such proceeding being instituted against Borrower,
(i) Borrower by any action or failure to act indicates its approval of, consent
to or acquiescence therein, or (ii) an order shall be entered approving the
petition in such proceedings;
(f)    The entry of any judgment, decree, levy, attachment, garnishment or other
process, in excess of $5,000,000, or the filing of any lien against Borrower
which is not covered by insurance and such judgment, decree, levy, attachment,
garnishment, lien or other process shall not have been vacated, discharged or
stayed pending appeal within thirty (30) days from the entry thereof;
(g)    If a default exists and Borrower is notified of a default (or, if no such
declaration or notification exists, a default occurs which is of the type which
allows such party to declare the outstanding amounts immediately due and payable
without prior declaration of notice to Borrower) in the payment or performance
by Borrower of any agreement(s) in excess of $5,000,000 in the aggregate between
Borrower and any other parties other than Bank evidencing the borrowing of money
or a guaranty, the effect of which default is to cause or permit the holder of
such obligation(s) to cause such obligation(s) to become due prior to its stated
maturity;
(h)    The acquisition by any person or entity (other than any member of the
Clarence Werner family or any trust for the benefit of any member of such
family), or





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 28


two or more persons or entities acting in concert (other than any members of the
Clarence Werner family or any trusts for the benefit of any member of such
family), of beneficial ownership (within the meaning of Rule 13d‑3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
20% or more of the outstanding shares of voting stock of Borrower (any such
event being referred to herein as a “Change of Control”);
(i)    any Material Domestic Subsidiary shall terminate, breach, repudiate, or
disavow its Guaranty or any part thereof or any event of the type specified in
subsection (a) through (h) of this Section 14 shall occur with respect to any
Material Domestic Subsidiary; or
(j)    Borrower or any member of its Controlled Group shall fail to pay when due
an amount or amounts aggregating in excess $5,000,000 which it shall have become
liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Vested Liabilities
in excess of $5,000,000 (collectively, a “Material Plan”) shall be filed under
Title IV of ERISA by Borrower or any other member of its Controlled Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against Borrower or any member of
its Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated.
15.    Remedies.
(a)    Non‑bankruptcy Defaults. When any Event of Default described in
Section 14 has occurred and is continuing (other than those described in
subsection (d) or (e) of Section 14 with respect to Borrower) , Bank may, by
notice to Borrower, take one or more of the following actions:
(i)    terminate the obligation of Bank to extend any further credit hereunder
on the date (which may be the date thereof) stated in such notice;
(ii)    declare the principal of and the accrued interest on the Note to be
forthwith due and payable and thereupon the Note, including both principal and
interest and all fees, charges and other obligations payable hereunder and under
any other document executed between Borrower and Bank, shall be and become
immediately due and payable without further demand, presentment, protest or
notice of any kind;





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 29


 
(iii)    demand that Borrower immediately deliver to Bank cash collateral in an
amount equal to 105% of the aggregate amount of each Letter of Credit then
outstanding, and Borrower agrees to immediately make such payment and
acknowledges and agrees that Bank would not have an adequate remedy at law for
failure by Borrower to honor any such demand and Bank shall have the right to
require Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of Credit;
and
(iv)    enforce any and all rights and remedies available to it under any other
document executed between Borrower and Bank or under applicable law.
(b)    Bankruptcy Defaults. When any Event of Default described in
subsection (d) or (e) of Section 14 has occurred and is continuing with respect
to Borrower, then the Note, including both principal and interest, and all fees,
charges and other obligations payable hereunder and thereunder, shall
immediately become due and payable without presentment, demand, protest or
notice of any kind, the obligation of Bank to extend further credit pursuant to
any of the terms hereof shall immediately terminate, and Borrower shall
immediately deliver to Bank cash collateral in an amount equal to 105% of the
aggregate amount of each Letter of Credit then outstanding (Borrower
acknowledging and agreeing that Bank would not have an adequate remedy at law
for failure by Borrower to honor any such demand and that Bank shall have the
right to require Borrower to specifically perform such undertaking whether or
not any draws or other demands for payment have been made under any of the
Letters of Credit). In addition, Bank may exercise any and all remedies
available to it under any other document executed between Borrower and Bank or
applicable law.
No delay by Bank in the exercise of any right or remedy shall operate as a
waiver thereof, and no single or partial exercise by Bank of any right or remedy
shall preclude any other or further exercise thereof or the exercise of any
other right or remedy.
Bank may at any time hereafter following the occurrence and during the
continuation of any Event of Default, without notice, appropriate and apply
toward the payment of the outstanding balance of this Note, if not paid when
due, or toward the payment of outstanding sums then due to Bank under the
Facility Letter, any indebtedness of Bank to Borrower howsoever created or
arising, including, without limitation, any and all balances, credits, deposits,
accounts or monies of Borrower.
Borrower agrees to pay on demand the reasonable costs and expenses of Bank in
connection with the negotiation, preparation, execution and delivery of this
Facility Letter and the other instruments and documents to be delivered
hereunder or thereunder, and in connection with the transactions contemplated
hereby or thereby, and in connection with any consents hereunder or waivers or
amendments hereto or thereto, including the reasonable fees and expenses of
counsel for Bank with respect to all of the foregoing, with such fees and
expenses of counsel for Bank incurred in connection with the initial closing of
this Facility Letter not to





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 30


exceed $20,000 (whether or not the transactions contemplated hereby are
consummated). Borrower further agrees to pay to Bank or any other holder of the
Note all costs and expenses (including court costs and reasonable attorneys’
fees), if any, incurred or paid by Bank or any other holder of the Note in
connection with any Default or Event of Default or in connection with the
enforcement of this Facility Letter or any other instrument or document
delivered hereunder or thereunder (including, without limitation, all such costs
and expenses incurred in connection with any proceeding under the United States
Bankruptcy Code involving Borrower or any guarantor). Borrower further agrees to
indemnify Bank and any other holder of the Note, and their respective directors,
officers and employees, against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor, whether or not the indemnified Person is
a party thereto) which any of them may pay or incur arising out of or relating
to this Facility Letter or any of the transactions contemplated thereby or the
direct or indirect application or proposed application of the proceeds of any
extension of credit made available hereunder, other than those which arise from
the bad faith, gross negligence or willful misconduct of, or material breach of
this Facility Letter by, the party claiming indemnification. Borrower, upon
demand by Bank at any time, shall reimburse Bank for any reasonable legal or
other expenses incurred in connection with investigating or defending against
any of the foregoing except if the same is directly due to the gross negligence
or willful misconduct of the party to be indemnified. The obligations of
Borrower under this Section shall survive the termination of this Facility
Letter.
Except as otherwise specified herein, all notices hereunder shall be in writing
(including, without limitation, notice by fax transmission or electronic mail
transmission) and shall be given to the relevant party at its address or fax
number or electronic mail address set forth below, or such other address or fax
number or electronic mail address as such party may hereafter specify by notice
to the other given by courier, by United States certified or registered mail, by
fax transmission, electronic mail transmission or by other telecommunication
device capable of creating a written record of such notice and its receipt.
Notices hereunder shall be addressed:





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 31


to Borrower at:
Werner Enterprises, Inc.
14507 Frontier Road
Omaha, Nebraska 68138
Attention:John J. Steele
Telephone:(402) 894‑3036
Fax:(402) 894‑3990
Email:steele@werner.com
to Bank at:
BMO Harris Bank N.A.
115 South LaSalle Street
Chicago, Illinois 60603
Attention:Isabella Battista
Telephone:(312) 461‑5583
Fax:(312) 293‑4044
Email:isabella.battista @bmo.com
with a copy to:
Werner Enterprises, Inc.
14507 Frontier Road
Omaha, NE 68138
Attention: General Counsel












and, in the case of any request for any advance, continuation or conversion of
Loans hereunder, also to:
BMO Financial Group
111 West Monroe Street
Chicago, Illinois 60603
Attention: Tiairria Mays, Senior Service Rep. T&O, P&C PO US/ Client Servicing
Telephone:(312) 293-4219
Fax:(312) 461-5955
Email:GFS.CSAgency@bmo.com






 
or
BMO Financial Group
115 South LaSalle Street, 19W
Chicago, Illinois 60603
Attention: Anita Williams, Service Specialist II, Mid-Corporate Group
Telephone:(312) 461-5337
Fax:(312) 765-1136
Email:anita.williams@bmo.com

Each such notice, request or other communication shall be effective (i) if given
by fax transmission, when such fax is transmitted to the fax number specified in
this Section and a confirmation of such fax has been received by the sender,
(ii) if given by electronic mail transmission, when such electronic mail is
transmitted to the electronic mail address specified in this Section and a
confirmation of such electronic mail has been received by the sender from the
intended recipient (such as by the “return receipt requested” function, as
available, return electronic mail address or other written acknowledgement),
(iii) if given by mail, five (5) days after such communication is deposited in
the mail, certified or registered with return receipt





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 32


requested, addressed as aforesaid or (iv) if given by any other means, when
delivered at the addresses specified in this Section; provided that any notice
given pursuant to Section 5 or Section 6 hereof shall be effective only upon
receipt.
Borrower hereby authorizes Bank and any other holder of the Note to disclose
confidential information relating to the financial condition or operations of
Borrower (i) to any affiliate of Bank or any such holder, (ii) to any purchaser
or prospective purchaser of an interest in any Loan or other obligation of
Borrower hereunder with notice thereof to Borrower (provided no such notice
shall be required if the purchaser or prospective purchaser is an affiliate of
Bank), (iii) to legal counsel, accountants, and other professional advisors to
Bank or any holder, (iv) to regulatory officials, (v) as requested or required
by law, regulation, or legal process, or (vi) in connection with any legal
proceeding to which Bank or any other such holder is a party. In the event that
Bank or such holder receives any subpoena, order or request concerning any
confidential information relating to the financial condition or operations of
Borrower, Bank or the relevant holder will, except as prohibited by law or to
the extent not practicable, (a) promptly notify Borrower thereof, and (b) if
disclosure is required or deemed advisable, reasonably cooperate with Borrower
in any reasonable attempt that it may make to obtain an order or other reliable
assurance that confidential treatment will be accorded to designated portions of
the confidential information (and, if in the absence of a protective order Bank
is nonetheless required to disclose any confidential information in the
reasonable opinion of its legal counsel, Bank may disclose such information
without liability hereunder), provided Borrower agrees that Bank shall be
entitled to reimbursement for its reasonable expenses, including the fees and
expense of its counsel, in connection with action taken pursuant to this
paragraph.
This Facility Letter shall be binding upon Borrower and its successors and
assigns, and shall inure to the benefit of Bank and the benefit of its
successors and assigns, including any subsequent holder of the Note or other
obligations hereunder. Borrower understands and agrees that this facility is not
assignable by Borrower. Bank reserves the right to sell assignments and
participations in this Facility Letter and the credit facility set forth herein.
We trust that the foregoing adequately sets forth the terms and conditions with
respect to this facility. If you are in agreement with the above, please execute
and return the enclosed note and a copy of this Facility Letter. This facility
shall be effective when you have signed and returned both of such items to us.
The offer to establish a facility which is evidenced by Bank’s delivery of a
copy of this letter to Borrower will expire May 31, 2019, unless on or prior to
such time Bank shall have received (a) an upfront fee of $100,000 paid to the
Bank for its own use and benefit, which shall be nonrefundable and fully earned
when paid, (b) a current Beneficial Ownership Certificate, and (c) a copy of
this letter signed by Borrower accompanied by satisfactory corporate
resolutions, incumbency certificates, good standing certificates, and opinion
letter from Borrower’s counsel in form and substance acceptable to Bank.





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 33




This Facility Letter may be executed in any number of counterparts, and by
different parties hereto on separate counterpart signature pages, and all such
counterparts taken together shall be deemed to constitute one and the same
agreement. This Facility Letter and the Note constitutes the entire
understanding of the parties with respect to the subject matter hereof and any
prior agreements, whether written or oral, with respect thereto are superseded
hereby. This Facility Letter and the Note and the rights and duties of the
parties hereto shall be governed by, and construed in accordance with, the
internal laws of the State of Illinois without regard to principles of conflicts
of laws.
Borrower hereby submits to the nonexclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any Illinois State
court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Facility Letter or the transactions
contemplated hereby or thereby. Borrower irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. Borrower and Bank hereby irrevocably waive any and all right
to trial by jury in any legal proceeding arising out of or relating to this
Facility Letter, the Note, the Applications, or the transactions contemplated
hereby or thereby.
Bank hereby notifies Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify, and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow Bank to identify Borrower in accordance with the
Patriot Act.
From and after the date of this Facility Letter, all references to the Facility
Letter dated as of March 5, 2015 (as amended, the “Prior Facility Letter”) in
any Loan Document or in any other instrument or document shall, unless otherwise
explicitly stated therein, be deemed to refer to this Facility Letter. This
Facility Letter shall become effective as of the date hereof, and supersede all
provisions of the Prior Facility Letter as of such date, upon the execution of
this Facility Letter by each of the parties hereto and fulfillment of the
conditions precedent contained herein. This Facility Letter shall constitute for
all purposes an extension and amendment of the Prior Facility Letter and not a
new or refinancing agreement and all loans and letters of credit outstanding
under the Prior Facility Letter shall continue to be outstanding as Loans and
Letters of Credit hereunder and shall not constitute a novation of the
indebtedness or other obligations outstanding under the Prior Facility Letter.
[Signature Page to Follow]





--------------------------------------------------------------------------------

Werner Enterprises, Inc.
Page 34


This Facility Letter is entered into as of the date and year first above
written.
 
 
 
Sincerely,
 
 
 
BMO Harris Bank N.A.
 
 
 
 
 
 
 
 
 
By
/s/ Kenneth J. Kramer
 
Name
Kenneth J. Kramer
 
Title
Director



Acknowledged and Agreed as of May 14, 2019.
Werner Enterprises, Inc.
By
/s/ John J. Steele
 
John J. Steele, Executive Vice President
 
Treasurer & Chief Financial Officer



By
/s/ Derek J. Leathers
 
Name
Derek J. Leathers
 
Title
President and CEO
















--------------------------------------------------------------------------------





Exhibit A
Replacement Promissory Note
USD $200,000,000.00
Dated: May 14, 2019



Werner Enterprises, Inc., a Nebraska corporation (the “Borrower”), for value
received, promises to pay to BMO Harris Bank N.A. (the “Bank”), or its
registered assigns, in lawful money of the United States at the principal office
of Bank in Chicago, Illinois, or as Bank may otherwise direct, the lesser of the
principal sum of Two Hundred Million United States Dollars or the principal
amount outstanding, if any, under the Facility Letter (as hereinafter defined),
with interest on the principal amount outstanding hereunder as set forth in the
Facility Letter.
This Replacement Promissory Note (this “Note”) evidences Loans made under that
certain Facility Letter dated as of May 14, 2019, between Borrower and Bank (as
the same may be amended, modified, or restated from time to time, the “Facility
Letter”); and this Note and the holder hereof are entitled to all the benefits
provided for under the Facility Letter, to which reference is hereby made for a
statement thereof. This Note may be declared to be, or be and become, due prior
to its expressed maturity, voluntary prepayments may be made hereon, and certain
prepayments may be required to be made hereon, all in the events, on the terms,
and with the effects provided in the Facility Letter. The undersigned hereby
waives presentment and notice of dishonor. The undersigned agrees to pay to the
holder hereof all expenses incurred or paid by such holder, including reasonable
attorneys’ fees and court costs, in connection with the collection of this Note.
This Note shall be governed by the Internal Law (and not the Law of Conflicts)
of the State of Illinois. Borrower and Bank each hereby waive trial by jury in
any judicial proceeding involving, directly or indirectly, any matter (whether
sounding in tort, contract or otherwise) in any way arising out of, related to,
or connected with this Note or the relationship established hereunder.
This Note is issued in replacement of and substitution for, but not in novation
of, the Promissory Note issued March 5, 2015, in favor of Bank in the aggregate
principal amount of USD $75,000,000.00 (the “Replaced Note”), and the Loans
evidenced by the Replaced Note are continuing and are evidenced by this Note.
                        
Werner Enterprises, Inc.    
 
 
By
 
 
John J. Steele, Executive Vice President
 
Treasurer & Chief Financial Officer



                        
By
 
 
 
Name
 
 
Title
 








--------------------------------------------------------------------------------




Exhibit B
Notice of Borrowing
Date: _______    , ____
To:
BMO Harris Bank N.A. (“Bank”)

Ladies and Gentlemen:
Werner Enterprises, Inc. (the “Borrower”), refers to the Facility Letter dated
as of May 14, 2019, between Borrower and Bank (as the same may be amended,
modified, or restated from time to time, the “Facility Letter”), the terms
defined therein being used herein as therein defined, and hereby gives you
irrevocable notice, pursuant to Section 5(f) of the Facility Letter, of a
request for a Loan specified below:
1.    The Business Day of the proposed Loan is ___________, ____.
2.    The aggregate amount of the proposed Loan is $______________.
3.    The Loan is to be advanced as [part of the Base Rate Portion][a LIBOR
Portion with an Interest Period of __ months].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed advance, before and
after giving effect thereto and to the application of the proceeds therefrom:
(a)    the representations and warranties of Borrower contained in Section 11 of
the Facility are true and correct as though made on and as of such date (except
to the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date); and
(b)    Borrower is in full compliance with all of the terms and conditions of
the Facility Letter, and no Event of Default or event which, with the giving of
notice or the lapse of time or both, would constitute an Event of Default has
occurred and is continuing or would occur as a result of making such proposed
Loan.
Werner Enterprises, Inc.
 
 
 
 
 
 
By
 
 
 
Name
 
 
Title
 








--------------------------------------------------------------------------------




Exhibit C
Notice of Continuation/Conversion
Date: ____________, ____
To:
BMO Harris Bank N.A. (“Bank”)

Ladies and Gentlemen:
Werner Enterprises, Inc. (the “Borrower”), refers to the Facility Letter dated
as of May 14, 2019, between Borrower and Bank (as the same may be amended,
modified, or restated from time to time, the “Facility Letter”), the terms
defined therein being used herein as therein defined, and hereby gives you
irrevocable notice, pursuant to Section 5(f) of the Facility Letter, of the
[conversion] [continuation] of the Loans specified herein, that:
1.    The conversion/continuation date is __________, ____.
2.    The aggregate amount of the Loans to be [converted] [continued] is
$______________.
3.    The Loans are to be [converted into] [continued as] [LIBOR Portions] [part
of the Base Rate Portion] of the Loans.
4.    [If applicable:] The duration of the Interest Period for the LIBOR Portion
of the Loans included in the [conversion] [continuation] shall be _________
months.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a)    the representations and warranties of Borrower contained in Section 11 of
the Facility are true and correct as though made on and as of such date (except
to the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date); and
(b)    Borrower is in full compliance with all of the terms and conditions of
the Facility Letter, and no Event of Default or event which, with the giving of
notice or the lapse of time or both, would constitute an Event of Default has
occurred and is continuing or would occur as a result of making such proposed
Loan.
Werner Enterprises, Inc.
 
 
 
 
 
 
By
 
 
 
Name
 
 
Title
 








--------------------------------------------------------------------------------




Exhibit D
Compliance Certificate
This Compliance Certificate is furnished to BMO Harris Bank N.A. (the “Bank”)
pursuant to that certain Facility Letter dated as of May 14, 2019, between
Werner Enterprises, Inc. (the “Borrower”) and Bank (the “Facility Letter”).
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Line of Credit Agreement.
The Undersigned hereby certifies that:
1.     I am the duly elected _____________________________________ of Borrower;
2.    I have reviewed the terms of the Facility Letter and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower during the accounting period covered by the attached
financial statements;
3.    The examinations described in Section 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default (or any event or condition which with notice or
lapse of time, or both, would constitute a Default) during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below;
4.    The financial statements required by Section 12(c) of the Facility Letter
and being furnished to you concurrently with this certificate are, to the best
of my knowledge, true, correct and complete as of the dates and for the periods
covered thereby; and
5.    The Attachment hereto sets forth financial data and computations
evidencing Borrower’s compliance with certain covenants of the Facility Letter,
all of which data and computations are, to the best of my knowledge, true,
complete and correct and have been made in accordance with the relevant Sections
of the Facility Letter.
Described below are the exceptions, if any, to Section 3 by listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which Borrower has taken, is taking, or proposes to take with respect
to each such condition or event:
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________





--------------------------------------------------------------------------------




The foregoing certifications, together with the computations set forth in the
Attachment hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _________ day of
__________________, _____.
    
    
 
 
 
 
,
 
(Type or Print Name)
 
(Title)
 
 
 








--------------------------------------------------------------------------------




Attachment To Compliance Certificate
Werner Enterprises, Inc.
Compliance Calculations for Facility Letter
Dated as of May 14, 2019
Calculations as of _____________, _____


A.Total Funded Debt/EBITDA Ratio (Section 12(h))
 
1.Total Funded Debt
$___________
2.Net Income for past 4 quarters
$___________
3.Interest Expense for past 4 quarters
$___________
4.Income taxes for past 4 quarters
$___________
5.Depreciation and Amortization Expense for past 4 quarters
$___________
6.Sum of lines A2, A3, A4 and A5 (“EBITDA”)
$___________
7.Ratio of Line A1 to A6
____ to 1.0
8.Line A7 ratio must not be greater than
2.5 to 1.0
9.Borrower is in compliance (circle yes or no)
yes/no
B.Interest Coverage Ratio (Section 12(i))
 
1.EBITDA for past 4 quarters (Line A6 above)
$___________
2.Interest Expense for past 4 quarters (Line A3 above)
$___________
3.Ratio of Line B1 to Line B2
____ to 1.0
4.Line B3 ratio must not be less than
3.0 to 1.0
5.Borrower is in compliance (circle yes or no)
yes/no














--------------------------------------------------------------------------------




Exhibit E
Subsidiaries
No.
Subsidiary Name
Jurisdiction of Organization
Percentage Ownership
Material Domestic Subsidiary
(Yes or No)
1.
Werner Leasing LLC
Nebraska
100%
No
2.
Gra‑Gar, LLC
Delaware
100%
No
3.
Drivers Management, LLC
Delaware
100%
No
4.
Werner Management, Inc.
Nebraska
100%
No
5.
Fleet Truck Sales, Inc.
Nebraska
100%
No
6.
Werner Global Logistics, Inc.
Nebraska
100%
No
7.
Werner Transportation, Inc.
Nebraska
100%
No
8.
Werner de Mexico, S. de R.L. de C.V.
Mexico
100%
No
9.
Werner Enterprises Canada Corporation
Canada
100%
No
10.
Werner Leasing de Mexico, S. de R.L. de C.V.
Mexico
100%
No
11.
Werner Global Logistics U.S., LLC
Nebraska
100%
No
12.
Werner Global Logistics (Barbados), SRL
Barbados
100%
No
13.
Werner Global Logistics (Shanghai), Co., Ltd.
China
100%
No
14.
Werner Global Logistics‑Hong Kong Limited
Hong Kong
100%
No
15.
WECC, Inc.
Nebraska
100%
No
16.
Werner Global Logistics Mexico, S. de R.L. de C.V.
Mexico
100%
No
17.
Werner Global Logistics Australia Pty. Ltd
Australia
100%
No
18.
American Institute of Trucking, Inc.
Arizona
100%
No
19.
CG&G, Inc.
Nebraska
100%
No
20.
CG&G II, Inc.
Nebraska
100%
No
21.
Career Path Training, Inc.
Florida
100%
No
22.
Werner International Freight Forwarding (Shanghai), Co. Ltd.
China
100%
No
23.
WGL Panama, Inc.
Panama
100%
No
24.
American Consulting Services Corp.
Florida
100%
No








--------------------------------------------------------------------------------




Exhibit F
Existing Indebtedness
Description
Available Amount
Wells Fargo Bank, National Association
Unsecured Revolving Line of Credit
$100,000,000
Wells Fargo Bank, National Association
Term Loan
$75,000,000
U.S. Bank, National Association
Unsecured Revolving Line of Credit
$75,000,000






